Title: To James Madison from William Short, 7 May 1787
From: Short, William
To: Madison, James


Dear Sir
Paris May 7. 1787
One imprudence frequently begats a second, & I feel that it is the liberty I took of writing to you by the last packet, which emboldens me in some measure in writing by this. Mr. Crevecoeur the French Consul at New-York & who sails in the present Packet for that place, tells me he will not leave me until I put him in some way of being introduced to your acquaintance when he shall arrive there—this favor he intended to have asked of Mr. Jefferson, but in his absence addresses himself to me. You may well suppose Sir that my pride would not permit me to let M. de Crevecoeur or any body here believe that I was not well enough acquainted with you to give a letter of introduction. If you have read the Article Etats-Unis in the new Encyclopaedia, you will not be surprized either at Mr. Crevecoeur’s earnestness to cultivate your acquaintance or my unwillingness not to contribute to it. There is no body whom I would introduce to you more readily Sir than M. de Crevecoeur, because there is no body more capable of explaining to you the present ideas of France with respect to America— because there is no body who understands more perfectly the interests of the two countries as they relate to each other, & none more zealous to promote them mutually, as he has uniformly manifested during his late residence in Paris. You will find him an indefatigable searcher after useful knowlege, & an enthusiast for improvements in the useful arts & well acquainted with all which have taken place in this part of Europe during his stay here. Such a man cannot fail being agreeable & useful to you Sir, at New-York, whether considered as a member of the foederal head or as a private philosopher. This I hope Sir will induce you to excuse the liberty I have taken, & to which I confess I have been impelled by a mixture of vanity with desire to oblige M. de Crevecoeur.
He will be able to give you so particular an account of every thing passing in this country that it would be impertinent for me to trouble you with it; yet I must add, what relates to America more particularly, that her credit is treated with contempt in the Assemblee des notables. The Marquis de la fayette exerts every nerve to prevent the present unfavorable ideas from increasing & he is reproached every day with the want of faith, if not the bankruptcy of America. Their want of money makes them [feel] too sensibly at present our want of punctuality. It is in vain that the Marquis tells them they ought not to be surprized at the deranged finances of a young country, just rising from the devastations of war, since so old a government as France, & that in time of peace, should find itself in its present situation. Arguments like this Sir, are of little avail except with a few thinking men, & will not be able to counteract the ill effects of the clamors of those foreign officers disp[ersed] in every part of the Kingdom, who served in America, & who think themselves ruined by Congress because the interest of their pay is not furnished them—nor of the murmurs of the treasury here because they [have] not received the annual interest & a part of the principal of the American debt. How glorious would it be for our country my dear Sir if we could stop the mouths of all these people by the interest & the whole of the principal of all their debts. It is base in New-York to be alone in preventing it—the impost once well established & there would be no difficulty in borrowing in Holland a sufficient sum for this purpose. Shall I add also what makes an unfavorable impression of our punctuality in the discharge of our foreign debts. It is the ordinances of Congress on several occasions—such as that for establishing a mint & for the raising of troops […] here [Con]gress would not give themselves the trouble of establishing a mint & fixing the salaries of its officers. Congress could not raise troops—if they had not money—& if they have why not pay either the principal or interest of debts long ago contracted & already due.

These are the opinions of our foederal circumstances—but the circumstances of the states taken individually make a very different impression—& of no state, more than Virginia. It is but just to mention it to you Sir, who have contributed so much by your exertions in the legislature, to the fame she has acquired in every part of Europe—even in England where all ranks of people from the crown to the shop-keeper may be considered as in a state of war with whatever is American. The Act respecting Kentucky—that on religion, & the almost unanimous refusal either to emit a paper currency—or meddle with the certificates of public credit—have acquired our State Sir, a degree of eclat & of honor of which it is difficult to form an idea. The Philosophical legislation of Virginia is in the mouths of all the learned of this place, & quoted by all the advocates of the lumieres de la Philosophie. The pleasure I derive from this would be multiplied twelve-fold if the rest of the states would shew the same dispositions towards a liberality of conduct, & a scrupulous preservation of public faith. I beg pardon Sir, for having so long interrupted your attention to more important objects. I will do it no longer than to tell you Mr. Jefferson has passed the Alps—penetrated as far as Genoa & is now on his return from thence—& that I am with those sentiments which you never fail Sir, to inspire, Your friend & servant
W Short
